DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 – 9, 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10 – 12, 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Middya et al. US 2002/0165671 (hereinafter Middya).

Regarding claim 1, Middya teaches: A controller, comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
performing a first optimization of an objective function subject to a first constraint to generate a first optimization result, the first constraint defining a first value of a constraint variable ([0029]-[0031] - - an objective function is optimized subject to constraints);
modifying the constraint variable to have a modified value based on a gradient of an output of the objective function with respect to the constraint variable ([0039] - - adjust a constraint based on the sensitivity of the objective function to the constraint);
performing a second optimization of the objective function subject to a second constraint to generate a second optimization result, the second constraint defining the modified value of the constraint variable ([0039] - - adjust the constraint, e.g. maximum water production rate and perform a 2nd optimization); and
operating equipment in accordance with the second optimization result ([0045] - - control the flow rates according to the optimizer solution).
	
Claim 10 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 16 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, Middya teaches all the limitations of the base claims as outlined above. 

Middya further teaches: the first optimization result comprises first values for a dual variables representing the gradient with respect to one of the constraint variable ([0039] - - “The values of one or more of the Lagrange multipliers are a measure of the sensitivity of the objective function to the associated constraints).

Claim 11 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 6, Middya teaches all the limitations of the base claims as outlined above. 

Middya further teaches: presenting, to a user on a user device, the gradient with respect to the constraint variable and a recommended change to the constraint variable based on the gradient associated therewith ([0039],[0045] - - using sensitivity of the objective function to the constraint to determine system bottlenecks;);


Regarding claim 12, Middya teaches all the limitations of the base claims as outlined above. 

Middya further teaches: modifying the constraint variable involves modifying the constraint variable based on a user selection of one or more changes to the constraint variable (Fig. 2, [0045] - - take appropriate user defined actions for violated constraints).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 5, 17 – 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Middya et al. US 2002/0165671 (hereinafter Middya) in view of EIBsat et al. US 2018/0196456 (hereinafter EIBsat).

Regarding claim 3, Middya teaches all the limitations of the base claims as outlined above. 

But Middya does not explicitly teach: the constraint variable comprises a required load variable for a resource, the required load variable defining a production amount of one of the resource required by a building at each of a plurality of time steps.

However, EIBsat teaches: the constraint variable comprises a required load variable for a resource, the required load variable defining a production amount of one of the resource required by a building at each of a plurality of time steps ([0167] - - amount of electricity required at time step i).

EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by Middya, and incorporating a required load for a resource as a constraint, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 4, Middya teaches all the limitations of the base claims as outlined above. 

But Middya does not explicitly teach: modifying at least one of a plurality of required load variables to reduce an amount of one or more of a resource required by a building, thereby reducing a cost resulting from the second optimization of the objective function relative to the cost resulting from the first optimization of the objective function.

However, EIBsat teaches: modifying at least one of a plurality of required load variables to reduce an amount of one or more of a resource required by a building, thereby reducing a cost resulting from the second optimization of the objective function 

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by Middya, and incorporating reducing an amount of resource required, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 5, Middya teaches all the limitations of the base claims as outlined above. 

Middya further teaches: recommending the changes to one or more of the constraint variable in response to a determination that an amount of a resource required exceeds a production amount of the resource capable of being produced ([0045] - - “a maximum horsepower rating of the compressor isexceeded by a selected system gas flow rate”).



However, EIBsat teaches: a resource required by a building exceeds a production amount of the resource capable of being produced by a subplant during a portion of a time period ([0092] - - capacity of generator subplants).

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by Middya, and incorporating subplants capacity, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 17, Middya teaches all the limitations of the base claims as outlined above. 



However, EIBsat teaches: the constraint variable comprises a required load variable defining the amount of a resource required by the building equipment at each of a plurality of time steps ([0167] - - amount of electricity required at time step i).

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Middya, and incorporating a required load for a resource as a constraint, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 18, Middya teaches all the limitations of the base claims as outlined above. 



However, EIBsat teaches: modifying at least one of a plurality of required load variables to reduce an amount of one or more resources required by the building equipment, thereby reducing a cost resulting from the second optimization of the objective function relative to the cost resulting from the first optimization of the objective function ([0092] - - reduce required peak electricity and thus reduce charge).

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Middya, and incorporating reducing an amount of resource required, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 19, Middya teaches all the limitations of the base claims as outlined above. 

Middya further teaches: recommending a change to the constraint variable in response to a determination that an amount of a resource required exceeds a production amount of the resource capable of being produced during a portion of a time period ([0045] - - “a maximum horsepower rating of the compressor isexceeded by a selected system gas flow rate”).

But Middya does not explicitly teach: a resource required by a building exceeds a production amount of the resource capable of being produced during a portion of a time period.

However, EIBsat teaches: a resource required by a building exceeds a production amount of the resource capable of being produced during a portion of a time period ([0092] - - capacity of generator subplants).

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by Middya, and incorporating subplants capacity, as taught by EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Regarding claim 20, Middya teaches all the limitations of the base claims as outlined above. 

But Middya does not explicitly teach: the memory stores one or more predetermined control actions used to determine a control signal associated with a curtailment action based on an amount of load curtailment, the control signal configured to control the building equipment according to the curtailment action.

However, EIBsat teaches: the memory stores one or more predetermined control actions used to determine a control signal associated with a curtailment action based on an amount of load curtailment, the control signal configured to control the building equipment according to the curtailment action ([0100] - - to shed the predetermined amount of power).

Middya and EIBsat are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, EIBsat.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimally allocates energy assets, as suggested by EIBsat ([0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YUHUI R PAN/Primary Examiner, Art Unit 2116